DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 8/24/2021 did not include any claim amendments.  Applicants added new claims 5-8.  Applicants’ arguments are persuasive in overcoming the 35 USC 102/103 rejection over Yamamoto from the office action mailed 5/24/2021; therefore these rejections are withdrawn.  For the reasons discussed below claims 1-8 are allowed.  


Claims Allowed
3.	The following is an examiner’s statement of reasons for allowance:  the correlation between lamellar length/most abundant particle and the frictional coefficient as shown in Figures 1-2 of the instant specification is the crux of the application.  Yamamoto does not explicitly disclose the lubricant composition's lamellar length or most abundant particle but Yamamoto does disclose frictional coefficient in relation to kinematic viscosity.  This, however, is not an implicit disclosure of the lamellar length and most abundant particle as a method of inspecting a lubricating oil composition as instantly claimed.  Applicants show that Yamamoto does not implicitly disclose the lamellar length/most abundant particle just because the composition discloses frictional .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VISHAL V VASISTH/Primary Examiner, Art Unit 1771